DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 23 March 2021.  In view of this communication, claims 1-7 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 23 March 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-7 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1, 4, 2, 5, 6, 3, and 7, respectively, of U.S. Patent No. 10,992,213 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain every limitation of the claims at issue.  Because the patented claims also contain additional limitations, they constitute species of the currently claimed genus.  Species claims always anticipate genus claims.
Claim 1 of the present application is identical to claim 1 of the prior patent, except that the claim of the prior patent additionally recites curved magnets.
Claim 2 of the present application is identical to claim 4 of the prior patent, except that the claim of the prior patent additionally recites curved magnets.
Claim 3 of the present application is identical to claim 2 of the prior patent.
Claim 4 of the present application is identical to claim 5 of the prior patent.
Claim 5 of the present application is identical to claim 6 of the prior patent.
Claim 6 of the present application is identical to claim 3 of the prior patent.
Claim 7 of the present application is identical to claim 7 of the prior patent.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-2, and all claims dependent thereon, the prior art does not disclose, inter alia, a motor of a compressor comprising: 
a stator core including a plurality of teeth and a plurality of slots formed between the teeth, an aluminum winding wire being wound around the teeth in a concentrated manner; 
a rotor core disposed on an inner diameter side of the stator core and including a plurality of magnet insertion holes; and 
a plurality of ferrite magnets inserted into the magnet insertion holes, 
wherein when a width of a winding wire portion formed in each of the teeth is represented as A, a length in an axis direction of the stator core is represented as L, and the number of the slots is represented as S, the stator core has a shape that satisfies a relation of 0.3<SxA+L<2.2.
The decision by the Patent Trial and Appeal Board, rendered in the parent application, 15/500,609, on 10 December 2020, stated that the prior art must explicitly disclose the claimed relationship between the stator core dimensions, rather than rendering them obvious by disclosing them to be result effective variables.  Thus, since the same relationships are recited in the present claims, the claims are neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Takahashi et al. (US 2013/0084202 A1) discloses a motor [40] of a compressor [10] (fig. 1; ¶ 0045) comprising a stator core [43] including a plurality of teeth and a plurality of slots formed between the teeth (fig. 1; ¶ 0053), an aluminum winding wire [45] being wound around the teeth in a concentrated manner (fig. 1; ¶ 0053, 0055; the winding being wound in “coils”, i.e. a concentrated winding); a rotor core [48] disposed on an inner diameter side of the stator core [43] and including a plurality of magnet insertion holes (fig. 1; ¶ 0056-0057); and a plurality of ferrite magnets inserted into the magnet insertion holes (¶ 0056-0057).
Tsutsumi et al. (US 2012/0159983 A1) discloses a motor [100] of a compressor [200] (fig. 7; ¶ 0047-0049), comprising a stator [12] having teeth with wire winding portions [16] and slots [14], wherein when a width of a winding wire portion [16] formed in each of the teeth is represented as A, a length [Hs] in an axis direction of the stator core is represented as L, and the number of the slots is represented as S (fig. 1-3; ¶ 0019-0021); the width A and the number of slots S are disclosed as being result effective variables affecting magnetic flux saturation (¶ 0035-0036) and the length L is disclosed as being a result effective variable affecting magnetic flux saturation and iron losses (¶ 0033-0034).
Kadoya et al. (US 2004/0245881 A1) discloses a motor comprising a stator having teeth with wire winding portions and slots, wherein a width of the wire winding portion, as well as various other dimensions of the stator, is a result effective variable which, in relation to the width of the stator yoke, is used to balance magnetic resistance within the stator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834